Exhibit 10(i)

FIFTH AMENDMENT TO SECURED LOAN AND SERVICING AGREEMENT

THIS FIFTH AMENDMENT, dated as of August 8, 2007 (this “Amendment”), is entered
into in connection with that certain Secured Loan and Servicing Agreement, dated
as of August 26, 2005 (as amended, supplemented, restated or replaced from time
to time, the “Secured Loan and Servicing Agreement”), by and among NewStar
Short-Term Funding LLC, as the borrower (together with its successors and
assigns in such capacity, the “Borrower”), NewStar Financial, Inc., as the
originator (together with its successors and assigns in such capacity, the
“Originator”) and as the servicer (together with its successors and assigns in
such capacity, the “Servicer”), MMP-5 Funding, LLC, as the lender (together with
its successors and assigns in such capacity, the “Lender”), NATIXIS Financial
Products Inc., as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”), and U.S. Bank National
Association, as the trustee (together with its successors and assigns in such
capacity, the “Trustee”). Capitalized terms used but not defined herein shall
have the meanings provided in the Secured Loan and Servicing Agreement.

R E C I T A L S

WHEREAS, the parties hereto entered into that certain Secured Loan and Servicing
Agreement;

WHEREAS, the parties hereto desire to amend the Secured Loan and Servicing
Agreement in certain respects as provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

Section 1.1 to the Sale and Servicing Agreement is hereby amended by amending
the definition of “Termination Date” by deleting the date, “August 24, 2007” and
replacing it with the date, “November 24, 2007”.

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, all provisions of the Secured Loan and
Servicing Agreement shall remain in full force and effect. After this Amendment
becomes effective, all references to the Secured Loan and Servicing Agreement,
“hereof,” “herein,” or words of similar effect referring to the Secured Loan and
Servicing Agreement shall be deemed to mean the Sale and Servicing Agreement as
amended hereby. This Amendment shall not constitute a novation of the Secured
Loan and Servicing Agreement, but shall constitute an amendment thereof. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Secured Loan and Servicing Agreement other than
as expressly set forth herein.

 



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Borrower and the Servicer represents and warrants
with respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Secured Loan and Servicing Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

SECTION 4. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Agent.

SECTION 5. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Secured Loan and Servicing Agreement.

 

2



--------------------------------------------------------------------------------

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) By its signature below, the Administrative Agent acknowledges that this
Amendment shall constitute the notice required by Section 2.1(d) of the Secured
Loan and Servicing Agreement.

(h) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER    NEWSTAR SHORT-TERM FUNDING LLC    By: Newstar Financial, Inc.,
its Designated Manager    By:  /s/  John J. Frishkopf                           
        Name: John J. Frishkopf            Title: Treasurer THE ORIGINATOR AND
SERVICER:    NEWSTAR FINANCIAL, INC.    By:  /s/  John J.
Frishkopf                                    Name: John J. Frishkopf   
        Title: Treasurer THE LENDER:    MMP-5 FUNDING, LLC    By:  /s/  Bernard
J. Angelo                                  Name: Bernard J. Angelo   
        Title: Vice President

 

4



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:   NATIXIS FINANCIAL PRODUCTS INC.   By:  /s/  Ralph J.
Inglese                               Name: Ralph J. Inglese           Title:
Managing Director   By:  /s/  Christopher Hayden                         Name:
Christopher Hayden           Title: Managing Director THE TRUSTEE:   U.S. BANK
NATIONAL ASSOCIATION, not in its individual capacity but solely as Trustee  

By:  /s/  Ralph J. Creasia                    

        Name: Ralph J. Creasia

        Title: Vice President

 

5